United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 6, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-51427
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DAVID KENT,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Western District of Texas
                     USDC No. 1:06-CR-120-1
                      --------------------

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, David Kent raises

arguments that are foreclosed by United States v. Stone, 306 F.3d

241, 243 (5th Cir. 2002), which held that no Sixth Amendment

violation arises when a district court considers the existence of

prior convictions rather than presenting the question to a jury

in sentencing the defendant under the Armed Career Criminal Act.

The Government’s motion for summary affirmance is GRANTED, and

the judgment of the district court is AFFIRMED.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.